DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 3/9/22.
Claims 1-11 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 10/30/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.
Response to Arguments


Applicant's arguments filed 3/9/22 with respect to claims 1-11 have been considered but are not persuasive.

	Applicant argued in page 9 under the heading REJECTIONS UNDER 35 U.S.C. § 112, FIRST PARAGRAPH, Claims 1, 2, and 4-11 have been amended to comply with the written description requirement, as set forth above. In view of the amendments, the Applicant requests that the rejection of claims 1, 2, and 4-11 under 112, first paragraph be withdrawn.	

2164.08(a) Single Means Claim.
	
	Applicant argued in page 9-10 that prior art do not teach perform, based on a viewpoint of the user is within a specific distance from a border region, distance control to increase a distance between the viewpoint of the user and the border region in the virtual space while an operation of the user that comes closer toward the border region is being inputted.

Examiner disagree on this because Kroon [0008] a virtual reality headset to match the movement and change of orientation by the user and this is based on headset’s camera viewpoint. In virtual environment camera viewpoint is user’s view point, because Kroon [0095] a user who starts to (virtually) turn his head around may at first be presented with a view that follows the changed view direction fully. If, for example, the display generates an image that corresponds to 60° viewing span, the rendering view vector may be generated to follow the target view vector for an angle up to +110° with respect to the camera reference direction.



Claims are broad and arguments are not commensurate with claim language.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-11 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 

	Please refer MPEP: 2164.08(a) Single Means Claim: A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-2, 5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroon (U.S. Pub. No. 20200134910 A1), in view of Tamaoki (U.S. Pub. No. 20190244416 A1), further in view of Niinuma (U.S. Pub. No. 20170153713 A1).

Regarding to claim 1, 10 and 11:

[Claim 1] Kroon teach an information processing apparatus comprising a central processing unit (CPU) configured to: distance control to increase a distance between the viewpoint of the user and the border region in the virtual space while an operation of the user that comes closer toward the border region is being inputted, wherein the border region is  at a specific position in the virtual space; (Kroon [0104] if the reference view vector is set as a border view vector indicating a border between an area (e.g. viewing angle) for which the 3D image data includes sufficient data and an area (e.g. viewing angle) for which the 3D image data does on include sufficient data, the modifier 111 may be arranged to generate the reference view vector by biasing the target view vector away from the reference view vector (specifically increasing the distance between the rendering view vector and the reference view vector compared to the distance between the target view vector and the reference view vector for at least some values of the target view vector))

perform, based on a viewpoint of the user is within a specific distance from a border region, and track a motion of a user to present an image of a virtual space to the user.

However Tamaok teach and track a motion of a user to present an image of a virtual space to the user. (Tamaoki [0134] the virtual camera control section 118 changes the point-of-view position and/or the line-of-sight direction of the virtual camera based on the acquired tracking information (information about at least one of the point-of-view position and the line-of-sight direction of the user). For example, the virtual camera control section 118 sets the virtual camera so that the point-of-view position/line-of-sight direction (position/orientation) of the virtual camera in the virtual space changes in accordance with the change in the point-of-view position/line-of-sight direction of the user in the real space. Thus, the virtual camera can be controlled to follow the change in the point-of-view of the user, based on the tracking information about the point-of-view information of the user) 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kroon, further incorporating Tamaok in video/camera technology. One would be motivated to do so, to incorporate track a motion of a user to present an image of a virtual space to the user. This functionality will improve user experience.

perform, based on a viewpoint of the user is within a specific distance from a border region.

However Niinuma teach perform, based on a viewpoint of the user is within a specific distance from a border region. (Niinuma [0097] if the determination unit 120 determines that the distance between the object [which can be border or corner of the object] and the distance image sensor 50 [viewpoint of the user as per Kroon [0095]] is not less than a threshold (step S405, No), the display control unit 140 stops moving the viewpoint position (step S406))

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kroon, further incorporating Tamaok and Niinuma in video/camera technology. One would be motivated to do so, to incorporate perform, based on a viewpoint of the user is within a specific distance from a border region. This functionality will improve efficiency.

Regarding to claim 2:

[Claim 2] Kroon teach the information processing apparatus according to claim 1, Kroon do not explicitly teach wherein the CPU is further configured to stop the distance control to increase the distance based on the operation of the user that
comes closer towards the border region is finished.

wherein the CPU is further configured to stop the distance control to increase the distance based on the operation of the user that
comes closer towards the border region is finished. (Niinuma [0097] if the determination unit 120 determines that the distance between the object and the distance image sensor 50 is not less than a threshold (step S405, No), the display control unit 140 stops moving the viewpoint position (step S406))

Regarding to claim 3:

Cancelled.

Regarding to claim 5:

[Claim 5] Kroon teach the information processing apparatus according to claim 1, Kroon do not explicitly teach wherein, based on the distance control, the CPU is further configured to add a space transforming effect to generate the image.

However Tamaok teach wherein, based on the distance control, the CPU is further configured to add a space transforming effect to generate the image. (Tamaoki [0098] a geometry process such as coordinate transformation (world coordinate transformation, camera coordinate transformation), a clipping process, a perspective transformation, or a light source process is performed. Rendering data (coordinates of the vertex position of the primitive surface, texture coordinates, color data, a normal 

Regarding to claim 9:

[Claim 9] Kroon teach the information processing apparatus according to claim 1, wherein the CPU is further configured to: recognize a position and a posture of the user as the motion of the user, and generate a free viewpoint image as the image of the virtual space, wherein the free viewpoint image is based on the position and the posture of the user. (Kroon [0117] a guided or controlled experience can be provided. E.g. the content provider may provide a narrative experience with the movement of the user through the scene being controlled but with the user being free to look around from the given position. However, the nominal viewpoint data may provide a recommended position and view orientation as a function of time. A virtual reality application may in the absence of any conflicting instructions being received from the local user proceed to render and display the corresponding images. However, if a user input is received which is indicative of e.g. the user turning the head to look around, the 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroon (U.S. Pub. No. 20200134910 A1), in view of Tamaoki (U.S. Pub. No. 20190244416 A1), further in view of Niinuma (U.S. Pub. No. 20170153713 A1) and Ebersole (U.S. Pub. No. 20070132785 A1).

Regarding to claim 4:

[Claim 4] Kroon teach the information processing apparatus according to claim 1, wherein, based on the distance control, (Kroon [0104]) 

Kroon do not explicitly teach the CPU is further configured to add a bounce effect to generate the image.

However Ebersole teach the CPU is further configured to add a bounce effect to generate the image. (Ebersole [0086] FIG. 20 shows the bounce effect of the virtual red slime off of a real surface, thus showing how the computer-generated slime interacts with both virtual space and real world objects)

The motivation for combining Kroon, Tamaok and Niinuma as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective .

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroon (U.S. Pub. No. 20200134910 A1), in view of Tamaoki (U.S. Pub. No. 20190244416 A1), further in view of Niinuma (U.S. Pub. No. 20170153713 A1) and Baek (U.S. Pub. No. 20180204375 A1).

Regarding to claim 8:

[Claim 8] Kroon teach the information processing apparatus according to claim 1, Kroon do not explicitly teach wherein the CPU is further configured to add an effect of lowering visual recognizability to generate the image based on the viewpoint of the user is within the specific distance from the border region.

However Baek teach wherein the CPU is further configured to add an effect of lowering visual recognizability to generate the image based on the viewpoint of the user is within the specific distance from the border region. (Baek [0128] infrared light, particularly an infrared laser, has high coherency, and thus may allow the reference points R to be projected onto the wall W or the ceiling C without being 

The motivation for combining Kroon, Tamaok and Niinuma as set forth in claim 1 is equally applicable to claim 8. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kroon, further incorporating Tamaok, Niinuma and Baek in video/camera technology. One would be motivated to do so, to incorporate the control unit adds an effect of lowering visual recognizability to generate the image in a case where the viewpoint of the user comes within a certain distance from the border region. This functionality will improve efficiency.

Allowable subject matter

Regarding to claim 6-7:

Claims 6-7 has 112 (a) rejection and are not been rejected under 103 rejection. Claim 6-7 may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims after addressing 112 (a) rejection.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482